DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 07/06/2022 have been entered. Claims 1 and 2-20 remain pending in the application, with Claims 1, 5, 12, 13, and 16 newly amended and Claim 2 newly cancelled. Applicant’s amendments to the Claims overcome each and every objection previously set forth in the Non-final Office Action mailed 04/07/2022. 
Claim Objections
Claims 7-13 objected to because of the following informalities:    
 “The sole structure of Claim 0” in Claim 7 should read “The sole structure of Claim 6”
“The sole structure of Claim 0” in Claim 8 should read “The sole structure of Claim 6”
“The sole structure of Claim 0” in Claim 9 should read “The sole structure of Claim 6”
“The sole structure of Claim 0” in Claim 10 should read “The sole structure of Claim 9”
“The sole structure of Claim 0” in Claim 11 should read “The sole structure of Claim 10”
“The sole structure of Claim 0” in Claim 12 should read “The sole structure of Claim 6”
“The sole structure of Claim 0” in Claim 13 should read “The sole structure of Claim 6”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kil (KR 20070093375) in view of Onoda et al. (US 4561195) and Luedecke et al. (US 2016/0353834).
Regarding Claim 1, Kil teaches a sole structure for an article of footwear, comprising: a first foam component (3) (para. 3 under “Tech Solution,” “the midsole (2) is a polyurethane foam,” wherein the first foam component (3) is part of the midsole (see fig. 1)) having a first sid
Kil does not teach a mesh textile positioned in the cavity between and bonded to the second side of the first foam component and the first side of the second foam component.
Attention is drawn to Onoda et al. which teaches an analogous article of footwear. Onoda et al. teaches a sole structure (5) for an article of footwear, comprising: a first component (see annotated Fig.) having a first side (see annotated Fig.) and a second side (see annotated Fig.) opposite the first side (annotated fig. 3 shows the first component having a first side and a second side opposite the first), the first foam component (see annotated Fig.) comprising a cavity (see annotated Fig.) (annotated fig. 3 shows the cavity being formed in the valleys of the undulations of the first foam component); a second component (see annotated Fig.) having a first side (see annotated Fig.) and a second side (see annotated Fig.) opposite the first side (annotated fig. 3 shows the second component having a first side and a second side opposite the first), wherein the second component the second foam component (see annotated Fig.) is positioned at least in part within the cavity (annotated fig. 3 shows the second foam component positioned partly within the cavity); and a textile (2) positioned in the cavity between and bonded to the second side of the first component and the first side of the second component (annotated fig. 3 shows the textile being positioned in the cavity between the second side of the first  component and the first side of the second component; col. 1 ll. 67- col. 2 ll. 1 discloses “the sheet… is integrally formed with the midsole 1,” wherein as the sheet is integrally formed with the first and second midsole components, it is obviously bonded to the midsole components).
Attention is drawn to Luedecke et al., which teaches an analogous article of footwear. Luedecke et al. teaches a sole structure for an article of footwear, comprising: a first foam component (122) (paragraph [0027], “the upper midsole structure 120 can comprises one or more layers formed of any selected types of materials… the one or more layers of the midsole structure can be formed of any suitable types of foam materials,” wherein the midsole (120) includes the midsole portion (122)); a second component (210), wherein the first foam component and the second component form a stack in the sole structure (fig. 4 shows the first foam component (122) and the second component (210) forming a stack in the sole structure, as second component is a part of the structure 200 (see Fig. 2A)); and a mesh textile (212) positioned in the stack between the first foam component and the second component (fig. 2A shows the mesh textile (212) disposed above the second component (210) as part of the sole structure (200), Fig. 4 shows structure (200) disposed below the first foam component, therein placing the mesh textile (212) between the first foam component and the second component; paragraph [0036]-[0037], “the second layer 212 can be any suitable textile layer… the textile layer can comprise a mesh material”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kil to include the teachings of Onoda et al. and Luedecke et al. such that a mesh textile positioned in the cavity between and bonded to the second side of the first foam component and the first side of the second foam component so as to prevent excessive compression of the midsole while maintaining flexibility and comfort (Onoda et al. col. 2 ll. 18-22, “The degree of compression of the midsole assembly 5 is adjustable by properly determining the pitch and the height of the corrugation of the sheet 2 and thus, excessive compression of the midsole 1 is prevented.”; Luedecke et al. paragraph [0036], “a flexible textile (e.g., fabric) or other suitably lightweight material that reinforces the thin base structure 200”).
Regarding Claim 3, Kil teaches all of the limitations of the sole structure of claim 1, as discussed in the rejections above. Kil further teaches wherein the sole structure comprises a forefoot region (see annotated Fig.), a midfoot region (see annotated Fig.), and a heel region (see annotated Fig.).
Kil does not teach wherein the mesh textile is bonded between the second side of the first foam component and the first side of the second foam component in at least one of the forefoot region, the midfoot region, and the heel region.
Attention is drawn to Onoda et al. which teaches an analogous article of footwear. Onoda et al. teaches a sole structure (5) for an article of footwear, comprising: a first component (see annotated Fig.) having a first side (see annotated Fig.) and a second side (see annotated Fig.) opposite the first side (annotated fig. 3 shows the first component having a first side and a second side opposite the first), the first foam component (see annotated Fig.) comprising a cavity (see annotated Fig.) (annotated fig. 3 shows the cavity being formed in the valleys of the undulations of the first foam component); a second component (see annotated Fig.) having a first side (see annotated Fig.) and a second side (see annotated Fig.) opposite the first side (annotated fig. 3 shows the second component having a first side and a second side opposite the first), wherein the second component the second foam component (see annotated Fig.) is positioned at least in part within the cavity (annotated fig. 3 shows the second foam component positioned partly within the cavity); and a textile (2) positioned in the cavity between and bonded to the second side of the first component and the first side of the second component (annotated fig. 3 shows the textile being positioned in the cavity between the second side of the first  component and the first side of the second component; col. 1 ll. 67- col. 2 ll. 1 discloses “the sheet… is integrally formed with the midsole 1,” wherein as the sheet is integrally formed with the first and second midsole components, it is obviously bonded to the midsole components). Onoda et al. further teaches wherein: the sole structure (5) comprises a forefoot region (see annotated Fig.), a midfoot region (see annotated Fig.), and a heel region (see annotated Fig.); and the mesh textile (2) is bonded between the second side of the first foam component and the first side of the second foam component in at least one of the forefoot region, the midfoot region, and the heel region (annotated fig. 3 shows the mesh textile bonded between the second side of the first foam component and the first side of the second foam component in the forefoot, midfoot, and heel regions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kil to include the teachings of Onoda et al. such that the mesh textile is bonded between the second side of the first foam component and the first side of the second foam component in at least one of the forefoot region, the midfoot region, and the heel region so as to control compression of the midsole along the entire length of the midsole (col. 2 ll. 18-22, “The degree of compression of the midsole assembly 5 is adjustable by properly determining the pitch and the height of the corrugation of the sheet 2 and thus, excessive compression of the midsole 1 is prevented.”).
Regarding Claim 4, Kil teaches all of the limitations of the sole structure of claim 1, as discussed in the rejections above. 
Kil does not teach wherein the mesh textile extends between the second side of the first foam component and the first side of the second foam component from a medial side of the first foam component and the second foam component across to a lateral side of the first foam component and the second foam component.
Attention is drawn to Onoda et al. which teaches an analogous article of footwear. Onoda et al. teaches a sole structure (5) for an article of footwear, comprising: a first component (see annotated Fig.) having a first side (see annotated Fig.) and a second side (see annotated Fig.) opposite the first side (annotated fig. 3 shows the first component having a first side and a second side opposite the first), the first foam component (see annotated Fig.) comprising a cavity (see annotated Fig.) (annotated fig. 3 shows the cavity being formed in the valleys of the undulations of the first foam component); a second component (see annotated Fig.) having a first side (see annotated Fig.) and a second side (see annotated Fig.) opposite the first side (annotated fig. 3 shows the second component having a first side and a second side opposite the first), wherein the second component the second foam component (see annotated Fig.) is positioned at least in part within the cavity (annotated fig. 3 shows the second foam component positioned partly within the cavity); and a textile (2) positioned in the cavity between and bonded to the second side of the first component and the first side of the second component (annotated fig. 3 shows the textile being positioned in the cavity between the second side of the first  component and the first side of the second component; col. 1 ll. 67- col. 2 ll. 1 discloses “the sheet… is integrally formed with the midsole 1,” wherein as the sheet is integrally formed with the first and second midsole components, it is obviously bonded to the midsole components). Onoda et al. further teaches wherein the mesh textile (2) extends between the second side of the first foam component (see annotated Fig.) and the first side of the second foam component (see annotated Fig.) from a medial side of the first foam component and the second foam component across to a lateral side of the first foam component and the second foam component (annotated fig. 4 shows the mesh textile (2) extending between the second side of the first foam component and the first side of the second foam component; col. 2 ll. 4-6, “it is preferable to provide the sheet 2 in the midsole 1 so as to cover the whole with of the midsole 1,” wherein the whole width includes both the lateral and medial sides of the first and second foam components).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kil to include the teachings of Onoda et al. such that the mesh textile extends between the second side of the first foam component and the first side of the second foam component from a medial side of the first foam component and the second foam component across to a lateral side of the first foam component and the second foam component so as to control the compression of the sole across the entire width, reducing a tendency of the wearer’s foot pronating during use (col. 2 ll. 18-22, “The degree of compression of the midsole assembly 5 is adjustable by properly determining the pitch and the height of the corrugation of the sheet 2 and thus, excessive compression of the midsole 1 is prevented.”)
Regarding Claim 5, Kil teaches all of the limitations of the sole structure of claim 1, as discussed in the rejections above. Kil further teaches wherein the sole structure comprises an interface (see annotated Fig.) between the second side of the first foam component (3) and the first side of the second foam component (4) along at least a portion of the edge of the second side of the first foam component and the edge of the first side of the second foam component (annotated fig. 1 shows the interface extending along the edge of the second side of the first foam component and the first side of the second foam component).
Kil does not teach wherein the mesh textile extends between the second side of the first foam component and the first side of the second foam component to within about 1-5 millimeter of an edge of the second side of the first foam component and to within about 1-5 millimeter of an edge of the first side of the second foam component.
Attention is drawn to Onoda et al. which teaches an analogous article of footwear. Onoda et al. teaches a sole structure (5) for an article of footwear, comprising: a first component (see annotated Fig.) having a first side (see annotated Fig.) and a second side (see annotated Fig.) opposite the first side (annotated fig. 3 shows the first component having a first side and a second side opposite the first), the first foam component (see annotated Fig.) comprising a cavity (see annotated Fig.) (annotated fig. 3 shows the cavity being formed in the valleys of the undulations of the first foam component); a second component (see annotated Fig.) having a first side (see annotated Fig.) and a second side (see annotated Fig.) opposite the first side (annotated fig. 3 shows the second component having a first side and a second side opposite the first), wherein the second component the second foam component (see annotated Fig.) is positioned at least in part within the cavity (annotated fig. 3 shows the second foam component positioned partly within the cavity); and a textile (2) positioned in the cavity between and bonded to the second side of the first component and the first side of the second component (annotated fig. 3 shows the textile being positioned in the cavity between the second side of the first  component and the first side of the second component; col. 1 ll. 67- col. 2 ll. 1 discloses “the sheet… is integrally formed with the midsole 1,” wherein as the sheet is integrally formed with the first and second midsole components, it is obviously bonded to the midsole components). Onoda further teaches wherein the mesh textile extends between the second side of the first foam component (see annotated Fig.) and the first side of the second foam component (see annotated Fig.) to within a short distance of an edge of the second side of the first foam component and to within a short distance of an edge of the first side of the second foam component Fig. 3 shows the mesh textile extending close to but not meeting the edge of the first and second foam components; and the sole structure comprises an interface (see annotated Fig.) between the second side of the first foam component (see annotated Fig.) and the first side of the second foam component (see annotated Fig.) along at least a portion of the edge of the second side of the first foam component and the edge of the first side of the second foam component (annotated fig. 3 shows the interface extending along an edge of the first and second foam components and between the second side of the first foam component and the first side of the second component). Further, it should be noted that the distance between the mesh textile and the edge of the first and second foam components is a result effective variable. The distance must be long enough to allow a strong interference of the first and second foam components but also short enough that the effect of the mesh isn’t minimized in any portion of the sole structure.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kil to include the teachings of Onoda et al. such that the mesh textile extends between the second side of the first foam component and the first side of the second foam component to within about 1-5 millimeter of an edge of the second side of the first foam component and to within about 1-5 millimeter of an edge of the first side of the second foam component since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the present invention, one would have been motivated to optimize the connection between the first and second foam components and the support provided by the mesh.
Regarding Claim 6, Kil teaches all of the limitations of the sole structure of claim 1, as discussed in the rejections above. Kil further teaches wherein the second side (see annotated Fig.) of the first foam component (3) comprises an undulating region, or the first side (see annotated Fig.) of the second foam component (4) comprises an undulating region, or both (annotated fig. 2 shows the second side of the first foam component (3) and the first side of the second foam component comprising an undulating region).
Regarding Claim 7, Kil teaches all of the limitations of the sole structure of claim 6, as discussed in the rejections above. Kil further teaches wherein the second side (see annotated Fig.) of the first foam component (3) comprises the undulating region (annotated fig. 2 shows the second side of the first foam component (3) comprising an undulating region).
Regarding Claim 8, Kil teaches all of the limitations of the sole structure of claim 6, as discussed in the rejections above. Kil further teaches wherein the first side (see annotated Fig.) of the second foam component (4) comprises the undulating region (annotated fig. 2 shows the first side of the second foam component (4) comprising an undulating region).
Regarding Claim 9, Kil teaches all of the limitations of the sole structure of claim 6, as discussed in the rejections above. Kil further teaches wherein the undulating region comprises a pattern selected from at least one of a sawtooth pattern and a wave pattern (fig. 2 shows the undulating region having a wave pattern).
Regarding Claim 10, Kil teaches all of the limitations of the sole structure of claim 6, as discussed in the rejections above. Kil further teaches wherein the pattern varies according to a dimensional aspect of the pattern (fig. 2 shows the wave pattern varying in a dimensional aspect).
Regarding Claim 11, Kil teaches all of the limitations of the sole structure of claim 10, as discussed in the rejections above. Kil further teaches wherein the dimensional aspect of the pattern comprises at least one of amplitude and wavelength (fig. 2 shows the dimensional aspect of the wave pattern varying in amplitude and wavelength).
Regarding Claim 12, Kil teaches all of the limitations of the sole structure of claim 6, as discussed in the rejections above. 
Kil does not teach wherein the mesh textile is bonded to the second side of the first foam component and the first side of the second foam component in the undulating region; and a relative position of the mesh textile varies within the sole structure within the undulating region.
Attention is drawn to Onoda et al. which teaches an analogous article of footwear. Onoda et al. teaches a sole structure (5) for an article of footwear, comprising: a first component (see annotated Fig.) having a first side (see annotated Fig.) and a second side (see annotated Fig.) opposite the first side (annotated fig. 3 shows the first component having a first side and a second side opposite the first), the first foam component (see annotated Fig.) comprising a cavity (see annotated Fig.) (annotated fig. 3 shows the cavity being formed in the valleys of the undulations of the first foam component); a second component (see annotated Fig.) having a first side (see annotated Fig.) and a second side (see annotated Fig.) opposite the first side (annotated fig. 3 shows the second component having a first side and a second side opposite the first), wherein the second component the second foam component (see annotated Fig.) is positioned at least in part within the cavity (annotated fig. 3 shows the second foam component positioned partly within the cavity); and a textile (2) positioned in the cavity between and bonded to the second side of the first component and the first side of the second component (annotated fig. 3 shows the textile being positioned in the cavity between the second side of the first  component and the first side of the second component; col. 1 ll. 67- col. 2 ll. 1 discloses “the sheet… is integrally formed with the midsole 1,” wherein as the sheet is integrally formed with the first and second midsole components, it is obviously bonded to the midsole components), and wherein the second side of the first foam component (see annotated Fig.) comprises an undulating region, or the first side of the second foam component (see annotated Fig.) comprises an undulating region, or both (annotated fig. 3 shows both the second side of the first foam component and the first side of the second foam component having undulating regions). Onoda et al. further teaches wherein: the mesh textile (2) is bonded to the second side of the first foam component and the first side of the second foam component in the undulating region (annotated fig. 3 shows the mesh textile bonded to the second side of the first foam component and the first side of the second foam component in the undulating region); and a relative position of the mesh textile (2) varies within the sole structure within the undulating region (annotated fig. 3 shows the relative position of the mesh textile (2) varying within the stack in the sole structure within the undulating region).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kil to include the teachings of Onoda et al. such that the mesh textile is bonded to the second side of the first foam component and the first side of the second foam component in the undulating region; and a relative position of the mesh textile varies within the stack in the sole structure within the undulating region so as to moderate the shock produced while the sole structure is in use (col. 2 ll. 36-37, “the shock repeatedly produced by contact with the ground is moderated”).
Regarding Claim 13, Kil teaches all of the limitations of the sole structure of claim 6, as discussed in the rejections above. Kil further teaches wherein the first side (see annotated Fig.) of the second foam component (4) comprises a first undulating region (see annotated Fig.); the second side (see annotated Fig.) of the first foam component (3) comprises a second undulating region (see annotated Fig.); and the first undulating region and the second undulating region are complimentary to each other (fig. 2 shows the second and first foam components having first and second undulating regions, respectively, and the undulating regions being complimentary to one another).

    PNG
    media_image1.png
    555
    663
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    474
    748
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    643
    670
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    481
    903
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    427
    908
    media_image5.png
    Greyscale

Claims 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kil (KR 20070093375) in view of Onoda et al. (US 4561195) and Luedecke et al. (US 2016/0353834) and further in view of Revill (GB 1433481).
Regarding Claim 14, Kil teaches all of the limitations of the sole structure of Claim 1, as discussed in the rejections above. 
Kil does not teach wherein the mesh textile has a first concentration of fibers in a first region and a second concentration of fibers in a second region, wherein the first concentration is at least 10 weight percent greater than the second concentration.
Attention is drawn to Revill, which teaches an analogous article of footwear. Revill teaches a mesh textile layer for a sole structure of an article of footwear (p. 3 ll. 9-10, “non-woven bonded fibre mass of an insole,” wherein a non-woven textile is considered as equivalent to a mesh). Revill further teaches wherein the mesh textile has a first concentration of fibers in a first region (rear portion) and a second concentration of fibers in a second region (forefoot portion), wherein the first concentration is at least 10 weight percent greater than the second concentration (p. 3 ll. 55-57, “the density of the rear portion is at least 50% greater than the forefoot portion,” wherein density is considered as equivalent to concentration).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kil to include the teachings of Revill such that the mesh textile has a first concentration of fibers in a first region and a second concentration of fibers in a second region, wherein the first concentration is at least 10 weight percent greater than the second concentration so that the heel region has a greater density and rigidity, increasing support for the wearer (p. 3 ll. 2-6, “to consolidate the non-woven bonded fibre batts at the rear portion so that they have a greater density and rigidity than the batt in the forefoot portion”).
Regarding Claim 15, Kil teaches all of the limitations of the sole structure of Claim 1, as discussed in the rejections above. 
Kil does not teach wherein the mesh textile comprises at least two mesh components; and the at least two mesh components overlap each other between the second side of the first foam component and the first side of the second foam component.
Attention is drawn to Revill, which teaches an analogous article of footwear. Revill teaches a mesh textile layer for a sole structure of an article of footwear p. 3 ll. 9-10, “non-woven bonded fibre mass of an insole,” wherein a non-woven textile is considered as equivalent to a mesh). Revill further teaches wherein the mesh textile comprises at least two mesh components; and the at least two mesh components overlap each other (p. 3 ll. 10-16, “the non-woven bonded fibre mass of an insole according to the invention comprises a through layer having an outline shape corresponding to that of the insole and comprising a non-woven bonded fibre batt, and one or more short layers having an outline shape corresponding with or lying within the outline shape of a rear portion of a through layer and bonded with the rear portion of the through layer,” wherein as the layers (components) are bonded in the rear portion, they are considered as overlapping in the rear portion).
Attention is drawn to Onoda et al. which teaches an analogous article of footwear. Onoda et al. teaches a sole structure (5) for an article of footwear, comprising: a first component (see annotated Fig.) having a first side (see annotated Fig.) and a second side (see annotated Fig.) opposite the first side (annotated fig. 3 shows the first component having a first side and a second side opposite the first), the first foam component (see annotated Fig.) comprising a cavity (see annotated Fig.) (annotated fig. 3 shows the cavity being formed in the valleys of the undulations of the first foam component); a second component (see annotated Fig.) having a first side (see annotated Fig.) and a second side (see annotated Fig.) opposite the first side (annotated fig. 3 shows the second component having a first side and a second side opposite the first), wherein the second component the second foam component (see annotated Fig.) is positioned at least in part within the cavity (annotated fig. 3 shows the second foam component positioned partly within the cavity); and a textile (2) positioned in the cavity between and bonded to the second side of the first component and the first side of the second component (annotated fig. 3 shows the textile being positioned in the cavity between the second side of the first  component and the first side of the second component; col. 1 ll. 67- col. 2 ll. 1 discloses “the sheet… is integrally formed with the midsole 1,” wherein as the sheet is integrally formed with the first and second midsole components, it is obviously bonded to the midsole components). Onoda et al. further teaches wherein the mesh textile (2) is placed between the second side of the first foam component (see annotated Fig.) and the first side of the second foam component (see annotated Fig.) (annotated fig. 3 shows the mesh textile (2) placed between the second side of the first foam component and the first side of the second foam component).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kil to include the teachings of Onoda et al. and Revill such that the mesh textile comprises at least two mesh components; and the at least two mesh components overlap each other between the second side of the first foam component and the first side of the second foam component so that the heel region has a greater density and rigidity, increasing support for the wearer (Onoda et al. col. 2 ll. 18-22, “The degree of compression of the midsole assembly 5 is adjustable by properly determining the pitch and the height of the corrugation of the sheet 2 and thus, excessive compression of the midsole 1 is prevented.”; Revill p. 3 ll. 2-6, “to consolidate the non-woven bonded fibre batts at the rear portion so that they have a greater density and rigidity than the batt in the forefoot portion”).
Regarding Claim 17, Kil teaches all of the limitations of the sole structure of Claim 1, as discussed in the rejections above. 
Kil does not teach wherein: the mesh textile comprises at least two mesh textiles; at least one of the at least two mesh textiles is bonded at a first position between the second side of the first foam component and the first side of the second foam component; and at least another one of the at least two mesh textiles is bonded at a second position between the second side of the first foam component and the first side of the second foam component.
Attention is drawn to Revill, which teaches an analogous article of footwear. Revill teaches a mesh textile layer for a sole structure of an article of footwear p. 3 ll. 9-10, “non-woven bonded fibre mass of an insole,” wherein a non-woven textile is considered as equivalent to a mesh). Revill further teaches wherein the mesh textile comprises at least two mesh textiles; at least one of the at least two mesh textiles is bonded at a first position; and at least another one of the at least two mesh textiles is bonded at a second position (p. 3 ll. 10-16, “the non-woven bonded fibre mass of an insole according to the invention comprises a through layer having an outline shape corresponding to that of the insole and comprising a non-woven bonded fibre batt, and one or more short layers having an outline shape corresponding with or lying within the outline shape of a rear portion of a through layer and bonded with the rear portion of the through layer,” wherein the through layer is a first mesh layer bonded at a first position and wherein the short layer is a second mesh layer bonded at a second position).
Attention is drawn to Onoda et al. which teaches an analogous article of footwear. Onoda et al. teaches a sole structure (5) for an article of footwear, comprising: a first component (see annotated Fig.) having a first side (see annotated Fig.) and a second side (see annotated Fig.) opposite the first side (annotated fig. 3 shows the first component having a first side and a second side opposite the first), the first foam component (see annotated Fig.) comprising a cavity (see annotated Fig.) (annotated fig. 3 shows the cavity being formed in the valleys of the undulations of the first foam component); a second component (see annotated Fig.) having a first side (see annotated Fig.) and a second side (see annotated Fig.) opposite the first side (annotated fig. 3 shows the second component having a first side and a second side opposite the first), wherein the second component the second foam component (see annotated Fig.) is positioned at least in part within the cavity (annotated fig. 3 shows the second foam component positioned partly within the cavity); and a textile (2) positioned in the cavity between and bonded to the second side of the first component and the first side of the second component (annotated fig. 3 shows the textile being positioned in the cavity between the second side of the first  component and the first side of the second component; col. 1 ll. 67- col. 2 ll. 1 discloses “the sheet… is integrally formed with the midsole 1,” wherein as the sheet is integrally formed with the first and second midsole components, it is obviously bonded to the midsole components). Onoda et al. further teaches wherein the mesh textile (2) is placed between the second side of the first foam component (see annotated Fig.) and the first side of the second foam component (see annotated Fig.) (annotated fig. 3 shows the mesh textile (2) placed between the second side of the first foam component and the first side of the second foam component).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kil to include the teachings of Revill and Onoda et al. such that the mesh textile comprises at least two mesh textiles; at least one of the at least two mesh textiles is bonded at a first position between the second side of the first foam component and the first side of the second foam component; and at least another one of the at least two mesh textiles is bonded at a second position between the second side of the first foam component and the first side of the second foam component so that the heel region has a greater density and rigidity, increasing support for the wearer (Onoda et al. col. 2 ll. 18-22, “The degree of compression of the midsole assembly 5 is adjustable by properly determining the pitch and the height of the corrugation of the sheet 2 and thus, excessive compression of the midsole 1 is prevented.”; Revill p. 3 ll. 2-6, “to consolidate the non-woven bonded fibre batts at the rear portion so that they have a greater density and rigidity than the batt in the forefoot portion”).
Claims 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kil (KR 20070093375) in view of Onoda et al. (US 4561195) in view of Luedecke et al. (US 2016/0353834) and further in view of Peikert et al. (US 2009/0172971).
Regarding Claim 16, Kil teaches all of the limitations of the sole structure of Claim 1, as discussed in the rejections above. 
Kil does not teach wherein: the mesh textile comprises at least two mesh components; and the at least two mesh components are spaced apart from each other between the second side of the first foam component and the first side of the second foam component.
Attention is drawn to Peikert et al. which teaches an analogous article of footwear. Peikert et al. teaches a sole structure (105) for an article of footwear, comprising: a first component (121); a second component (119), wherein the first component (121) and the second component (119) form a stack in the sole structure (105) (fig. 15 shows the first (121) and second (119) components forming a stack in the sole structure); and a mesh textile (33a-d) (paragraph [0027], “In one embodiment of the barrier material, its fiber composite is a textile fabric, which can be a woven, warp-knit, knit, non-woven fabric, felt, mesh, or lay,” wherein the barrier material is referring to the mesh textile (33a-d) positioned in the stack between the first component (121) and the second component (119) (fig. 15 shows the mesh textile (33a-d) in the stack between the first (121) and second (119) components). Peikert et al. further teaches wherein the mesh textile (33a-d) comprises at least two mesh components (fig. 15 shows the mesh textile (33a-d) being made of 4 mesh components); and the at least two mesh components are spaced apart from each other in the stack between the first component (121) and the second component (119) (fig. 15 shows the mesh components (33a-d) being spaced apart from each other in the stack between the first (121) and second (119) components).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kil to include the teachings of Peikert et al. such that the mesh textile comprises at least two mesh components; and the at least two mesh components are spaced apart from each other in the stack between the second side of the first foam component and the first side of the second foam component so that the sole structure is stabilized (paragraph [0024], “the fiber composite reaches a strength, based on which it is particularly suitable as a water-vapor-permeable barrier material that stabilizes a composite shoe sole and is therefore suitable for footwear whose shoe bottom is supposed to have good water-vapor-permeability, on the one hand, and good stability, on the other,” wherein the fiber composite is referring to the mesh barrier layer (33a-d)). 
Regarding Claim 18, Kil teaches all of the limitations of the sole structure of Claim 1, as discussed in the rejections above. 
Kil does not teach wherein the mesh textile comprises one or more individual fibers or yarns comprising a thermoplastic material, the thermoplastic material comprising a thermoplastic polyester, a thermoplastic polyamide, a thermoplastic polyurethane, or any combination thereof.
Attention is drawn to Peikert et al. which teaches an analogous article of footwear. Peikert et al. teaches a sole structure (105) for an article of footwear, comprising: a first component (121); a second component (119), wherein the first component (121) and the second component (119) form a stack in the sole structure (105) (fig. 15 shows the first (121) and second (119) components forming a stack in the sole structure); and a mesh textile (33a-d) (paragraph [0027], “In one embodiment of the barrier material, its fiber composite is a textile fabric, which can be a woven, warp-knit, knit, non-woven fabric, felt, mesh, or lay,” wherein the barrier material is referring to the mesh textile (33a-d) positioned in the stack between the first component (121) and the second component (119) (fig. 15 shows the mesh textile (33a-d) in the stack between the first (121) and second (119) components). Peikert et al. further teaches wherein the mesh textile (33a-b) comprises one or more individual fibers or yarns comprising a thermoplastic material, the thermoplastic material comprising a thermoplastic polyester, a thermoplastic polyamide, a thermoplastic polyurethane, or any combination thereof (paragraph [0037]-[0038], “at least the second fiber component, and optionally at least the second fiber part of the second fiber component, are constructed with at least one thermoplastic material… Examples of appropriate thermoplastic materials are polyethylene, polyamide (PA), polyester (PET), polyethylene (PE), polypropylene (PP), and polyvinylchloride (PVC). Additional appropriate materials are rubber, thermoplastic rubber (TR), and polyurethane (PU). Thermoplastic polyurethane (TPU),” wherein the second fiber component is referring to the second fiber component of the mesh barrier textile (see paragraph [0019])).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kil to include the teachings of Peikert et al. such that the mesh textile comprises one or more individual fibers or yarns comprising a thermoplastic material, the thermoplastic material comprising a thermoplastic polyester, a thermoplastic polyamide, a thermoplastic polyurethane, or any combination thereof as it is no more than a simple substitution of a material as known in the art as being suitable for a mesh textile disposed in a sole structure that would only produce the typical result of a stable sole structure (paragraph [0024], “the fiber composite reaches a strength, based on which it is particularly suitable as a water-vapor-permeable barrier material that stabilizes a composite shoe sole and is therefore suitable for footwear whose shoe bottom is supposed to have good water-vapor-permeability, on the one hand, and good stability, on the other,” wherein the fiber composite is referring to the mesh barrier layer (33a-d)), especially as Kil discloses the textile can be made of nylon (a polyamide) but does not specifically disclose wherein the nylon is thermoplastic (col. 1 ll. 57-59). Further in support of this conclusion of obviousness, it has been held that when the only difference between the prior art and the claimed invention is the provision of a specific material recognized in the art as being suitable for the intended use of the claimed component a finding of prima facie obviousness is appropriate (see MPEP § 2144.07).
Regarding Claim 19, Kil teaches all of the limitations of the sole structure of Claim 18, as discussed in the rejections above. 
Kil does not teach wherein the mesh textile is a knit, crochet, braided, or woven textile comprising one or more yarns, wherein each of the one or more yarns is formed of one or more individual fibers.
Attention is drawn to Peikert et al. which teaches an analogous article of footwear. Peikert et al. teaches a sole structure (105) for an article of footwear, comprising: a first component (121); a second component (119), wherein the first component (121) and the second component (119) form a stack in the sole structure (105) (fig. 15 shows the first (121) and second (119) components forming a stack in the sole structure); and a mesh textile (33a-d) (paragraph [0027], “In one embodiment of the barrier material, its fiber composite is a textile fabric, which can be a woven, warp-knit, knit, non-woven fabric, felt, mesh, or lay,” wherein the barrier material is referring to the mesh textile (33a-d) positioned in the stack between the first component (121) and the second component (119) (fig. 15 shows the mesh textile (33a-d) in the stack between the first (121) and second (119) components), and wherein the mesh textile (33a-b) comprises one or more individual fibers or yarns comprising a thermoplastic material, the thermoplastic material comprising a thermoplastic polyester, a thermoplastic polyamide, a thermoplastic polyurethane, or any combination thereof (paragraph [0037]-[0038], “at least the second fiber component, and optionally at least the second fiber part of the second fiber component, are constructed with at least one thermoplastic material… Examples of appropriate thermoplastic materials are polyethylene, polyamide (PA), polyester (PET), polyethylene (PE), polypropylene (PP), and polyvinylchloride (PVC). Additional appropriate materials are rubber, thermoplastic rubber (TR), and polyurethane (PU). Thermoplastic polyurethane (TPU),” wherein the second fiber component is referring to the second fiber component of the mesh barrier textile (see paragraph [0019])). Peikert et al. further teaches wherein the mesh textile (33a-d) is a knit, crochet, braided, or woven textile (paragraph [0027] In one embodiment of the barrier material, its fiber composite is a textile fabric, which can be a woven, warp-knit, knit,” wherein the barrier material is referring to the mesh (33a-d) and paragraph [0264]  further defines “Woven and Knit Fabric: A fabric formed by meshes”) comprising one or more yarns, wherein each of the one or more yarns is formed of one or more individual fibers (paragraph [0019], “the barrier material has a fiber composite with a first fiber component and a second fiber component with two fiber parts,” wherein the barrier material is referring to the mesh (33a-d) and paragraph [0255] further discloses wherein “a fiber composite must have at least two fiber components. These components can be fibers (for example, staple fibers), filaments, fiber elements, yarns, strands, etc.”).
Regarding Claim 20, Kil teaches all of the limitations of the sole structure of Claim 18, as discussed in the rejections above. 
Kil does not teach wherein the mesh textile is a non-woven textile comprising a plurality of fibers. 
Attention is drawn to Luedecke et al., which teaches an analogous article of footwear. Luedecke et al. teaches a sole structure for an article of footwear, comprising: a first foam component (122) (paragraph [0027], “the upper midsole structure 120 can comprises one or more layers formed of any selected types of materials… the one or more layers of the midsole structure can be formed of any suitable types of foam materials,” wherein the midsole (120) includes the midsole portion (122)); a second component (210), wherein the first foam component and the second component form a stack in the sole structure (fig. 4 shows the first foam component (122) and the second component (210) forming a stack in the sole structure, as second component is a part of the structure 200 (see Fig. 2A)); and a mesh textile (212) positioned in the stack between the first foam component and the second component (fig. 2A shows the mesh textile (212) disposed above the second component (210) as part of the sole structure (200), Fig. 4 shows structure (200) disposed below the first foam component, therein placing the mesh textile (212) between the first foam component and the second component; paragraph [0036]-[0037], “the second layer 212 can be any suitable textile layer… the textile layer can comprise a mesh material”).Luedecke et al. further teaches wherein the mesh textile is a non-woven textile comprising a plurality of fibers (paragraph [0037] “the second layer 212 can be any suitable textile layer (also referred to herein as a fabric layer), such as a web (e.g., a nonwoven web) of fabric mesh”, wherein the textile is referring to the mesh textile, and wherein nonwovens are obviously formed of a plurality of fibers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kil to include the teachings of Luedecke et al. such that the mesh textile is a non-woven textile comprising a plurality of fibers as it is no more than a simple substitution of one material for another as known in the footwear art that would produce the predicable result of reinforcing the sole structure (paragraph [0036], “the second layer 212 comprises a flexible textile (e.g., fabric) or other suitably lightweight material that reinforces the thin base structure 200”). Further, it has been held that when the only difference between the prior art and the claimed invention is the provision of a specific material recognized in the art as being suitable for the intended use of the claimed component a finding of prima facie obviousness is appropriate (see MPEP § 2144.07).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-20 have been considered but are moot because the new ground of rejection does not rely on any primary reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Claim 1, Applicant submits that Onoda et al. does not teach a first foam component and a second foam component received within a cavity of the first foam component. Examiner agrees; however, such argument is moot in view of the new grounds of rejection as set forth above in view of Kil, Onoda et al., and Luedecke et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brennan (US 7401421) teaches an article of footwear having a first foam components forming a cavity and a second foam component disposed within the cavity, and a textile positioned between the first and second foam components in the cavity.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HALEY A SMITH/Examiner, Art Unit 3732         
                                                                                                                                                                                                                                                                                                                                                                                                 /KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732